 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CURTIS SNOWDEN, III,                              No. 2:17-cv-2167 TLN AC P
12                       Plaintiff,
13           v.                                         ORDER
14    M. YULE, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with this civil rights

18   action filed pursuant to 42 U.S.C. § 1983. By order filed October 29, 2019, this case was referred

19   to the court’s Post-Screening ADR (Alternative Dispute Resolution) Project and stayed for period

20   of 120 days. See ECF No. 41. That order provided defendants the opportunity to request opting

21   out of the ADR Project based on a good faith belief that a settlement conference would be

22   unhelpful at the present time. Id. at 2. Defendants now request to opt out of the ADR Project.

23   See ECF No. 46. Having reviewed the request, the court finds good cause to grant it.

24          Accordingly, IT IS HEREBY ORDERED that:

25          1. Defendants’ request to opt out of the Post-Screening ADR Project, ECF No. 46, is

26   GRANTED;

27          2. The stay of this action, commencing October 29, 2019, ECF No. 41, is LIFTED; and

28   ////
                                                       1
 1           3. Defendants shall file and serve their answer to the complaint within 21 days after the
 2   filing date of this order; thereafter, the court will set a schedule for this case.
 3           SO ORDERED.
 4   DATED: November 7, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
